                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ROBIN JACKSON,

                  Plaintiff,

  V.                                                       Case No. 19-cv-987 JPG/DGW


  COMMISSIONER OF SOCIAL
  SECURITY,

                  Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 4&7). A federal court may permit an indigent party to proceed without

pre-payment of fees. 28 U.S.C. § 1915(a)(1). Nevertheless, a court can deny a qualified

plaintiff leave to file in forma pauperis or can dismiss a case if the action is clearly frivolous or

malicious. 28 U.S.C. § 1915(e)(2)(B)(i). The test for determining if an action is frivolous or

without merit is whether the plaintiff can make a rational argument on the law or facts in support

of the claim. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Corgain v. Miller, 708 F.2d 1241,

1247 (7th Cir. 1983). When assessing a motion to proceed in forma pauperis, a district court

should inquire into the merits of the plaintiff’s claims, and if the court finds them to be frivolous,

it should deny leave to proceed in forma pauperis. Lucien v. Roegner, 682 F.2d 625, 626 (7th

Cir. 1982).

       The Court is satisfied from plaintiff’s affidavit that the plaintiff is indigent. Furthermore,

the Court does not find anything in the file to indicate that this action is frivolous or malicious.

Therefore, the Court GRANTS the motion to proceed in forma pauperis without prepayment of

fees and costs (Doc. 7). The Court notes, however, that should it become apparent that the
                                                  2
action is frivolous or malicious at any time in the future, it may dismiss the case pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

       If the plaintiff wishes the United States Marshals Service to serve process in this case, the

Court DIRECTS the plaintiff to provide to the United States Marshals Service the summons

issued in this case, the appropriately completed USM-285 forms and sufficient copies of the

complaint for service.

       The Court further DIRECTS the United States Marshal, upon receipt of the

aforementioned documents from the plaintiff and pursuant to Federal Rule of Civil Procedure

4(c)(3), to serve a copy of the summons, complaint and this order upon the defendant

Commissioner of Social Security, the United States Attorney for the Southern District of Illinois

and the Attorney General of the United States, Washington, D.C., in the manner specified by

Federal Rule of Civil Procedure 4(i)(1) & (2), as directed by the plaintiff. Costs of service shall

be borne by the United States.

       This entire matter shall be REFERRED to United States Magistrate Judge Donald G.

Wilkerson for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.


IT IS SO ORDERED.
DATED: October 1, 2019

                                              s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
